Mr. Justice Hutchisow
delivered the opinion of the Court.
Mercedes Molina was convicted of a violation of section 1 of an Act to prevent cruelty to animals, approved March 10, 1904, (Comp. Stat. 1911, sec. 98). The only assignment of error is that the district court erred in weighing the evidence, and in finding defendant guiilty.
There was testimony tending to show that defendant’s motive was to protect the property of his employers, rather than to wreak vengeance upon the animal in question, a hog. The question of motive was a question of fact and the trial judge does not appear to have been laboring under any misapprehension as to the law applicable to that question. Even if it be conceded for the sake of argument that it may have been necessary to kill the hog in order to protect the property of defendant’s employer, it was not necessary to maim the animal and leave it to suffer and finally to die as it did. Defendant himself testified that he did not intend either to kill or to Wound the hog, but that, also, was a question of fact for the trial judge.
We find no manifest error in the weighing of the evidence and the judgment appealed from must be affirmed.